The award goes beyond any instance to be found in the books and the reasoning of my Brother does not supply the want. *Page 29 
Industry must take care of its disabled, but optional gymnasium exercises cannot be said to be a part of employment so that a common mishap in indulgement is an injury arising out of and in the course of employment.
The opinion of my Brother would result in ending the trend toward beneficial consideration of employees along like lines by employers. It stretches terms to hold that plaintiff's injury arose out of and in the course of his employment by defendant.
The employer provided a place for recreation of employees and left the method and means of enjoyment to the will of each individual. It may be true that the benefit derived by a user of the place not only tended to improve him physically but, as well, to create a more friendly relation between employer and employee, but such physical betterment and emotional result, while desirable, do not attach to the contract of employment.
The award is vacated, with costs.
NORTH, C.J., and FEAD, BUTZEL, BUSHNELL, and TOY, JJ., concurred with WIEST, J. POTTER, J., took no part in this decision.